[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER CONCERNING DEFENDANTS' OBJECTIONS TO INTERROGATORIES, OBJECTIONS DATED APRIL 8, 1993
3)  Sustained as to property other than property used or capable of being used for a grocery story under zoning ordinances.
4)  Sustained as to 4c, d, e.
5)  Sustained, except as to property usable CT Page 6219-d as grocery store under zoning ordinances.
6)  Sustained as to 5c, d, d, e.
Production
   1)  Sustained, except as to that line in the income tax returns of the parties which lists total gross income from any property usable as a grocery store under zoning ordinances.
   2)  Sustained, except as to that line of income tax returns as required by #1.
   3)  Sustained, except as to listing of total gross income.
4)  Sustained.
   5)  Sustained, except as required by order re production request #1.
L. Paul Sullivan, J. CT Page 6219-e